         Case 5:20-cr-00509-OLG Document 70 Filed 02/09/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

USA                                          §
                                             §
vs.                                          §      NO: SA:20-CR-00509(1,2,3,4)-OLG
                                             §
(1) SATRICK WARNER                           §
(2) PATRICK ARGUELLO                         §
(3) ERNESTO RINCON                           §
(4) OMAR CASTANEDA-HERNANDEZ                 §

                    ORDER AMENDING SCHEDULING ORDER

       The matters before the court is the status of this case. In light of the current

Presidentially declared national emergency due to COVID-19 and considering

Chief Judge Orlando Garcia’s exigent circumstances orders dated March 13, 2020

and March 16, 2020 and the Supplemental Orders Regarding Court Operations

entered on April 15, 2020, May 8, 2020, June 18, 2020, July 2, 2020, August 6,

2020, September 21, 2020, October 14, 2020, November 18, 2020, December 10,

2020, January 7, 2021 and February 2, 2021 which are incorporated by reference:

www.txwd.uscourts.gov/wp-content/uploads/2020/03/Order-Re-COVID-19.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/03/ORDER-re-Grand-Jury-Proceedings-031620.pdf;

www.txwd.uscourts.gov/wpcontent/uploads/2020/03/SupplementalOrderCOVID19-041520.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/03/SupplementalOrderCOVID19%20050820.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/03/SupplementalOrderCOVID061820.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/07/SupplementOrderRegardingCourtOperationsUnd

erTheExigentCircumstancesCreatedByTheCovid19Pandemic.pdf;
         Case 5:20-cr-00509-OLG Document 70 Filed 02/09/21 Page 2 of 4



www.txwd.uscourts.gov/wp-content/uploads/2020/03/SeventhSupplementalOrderCOVID080620.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/03/OLGEighthSuppCOVIDOrder092120.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/03/NinthSuppCovidOrder101420.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/11/OLGOrderTenthSupplementalCOVID111820.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2020/12/OrderEleventhSupplementalCOVID121020.pdf;

www.txwd.uscourts.gov/wp-content/uploads/2021/01/OrdertwelfthSupplementalCOVID010721.pdf

www.txwd.uscourts.gov/wp-content/uploads/2021/02/ThirteenthSupplementalOrderCOVID020221.pdf

it is hereby ordered that speedy trial be tolled in this case. In fact, considering the

exigent circumstances created by the COVID-19 pandemic, the severity of the risk

to those who would otherwise be required to work in close quarters absent a

continuance, and the public-health matters that weigh in favor of reducing the size

of public gatherings and travel, the Court finds that the best interests of the public

are served by this continuance.

       Further, in considering the facts and findings in the Western District of

Texas’ Orders Regarding Court Operations Under The Exigent Circumstances

Created By the COVID-19 Pandemic, and the factors the Court listed in 18 U.S.C.

§ 3161(h)(7)(B), the Court finds that the ends of justice are served by continuing

the proceedings and that those factors outweigh the best interests of the public and

the defendant in a speedy trial.

        The Court further finds that the period between Tuesday, March 02, 2021

and Monday, April 05, 2021, is a reasonable period of necessary delay to allow
        Case 5:20-cr-00509-OLG Document 70 Filed 02/09/21 Page 3 of 4




counsel time for preparation for trial and further finds that such period shall be

excluded from the time within which the defendant must be brought to trial and

that the ends of justice served by taking such action outweighs the best interest of

the public and the defendant in a speedy trial under the Speedy Trial Act pursuant

to Title 18, United States Code, Section 3161(h)(7)(A).

      This case shall proceed on the following amended schedules:

      Pursuant to Federal Rules of Criminal Procedure 11(c) and the holding of

the Fifth Circuit Court of Appeals in United States of America v. Ellis, 547 F.2d

863 (5th Cir. 1977), the deadline for notifying the Court of any plea bargain or

plea agreement entered into by the parties in this cause is Thursday, March 25,

2021. The Court will not accept a plea agreement after the aforementioned

deadline. Should a plea agreement be reached and filed in this case and absent

written objection filed contemporaneously therewith, this case will be referred to a

United States Magistrate Judge for the purpose of administering the plea of guilty

and the Fed. R. Crim. P. 11 allocution, subject to final approval and the imposition

of sentence by the United States District Court.

                          PRETRIAL MATTERS

      Motions in Limine shall be filed on Thursday, March 11, 2021.

      Responses to motions in limine shall be filed on Thursday, March 25, 2021.
           Case 5:20-cr-00509-OLG Document 70 Filed 02/09/21 Page 4 of 4




         Jury selection and trial are reset for Monday, April 05, 2021 at 9:30 a.m. in

Courtroom Number One, on the First Floor of the, John H. Wood, Jr. United

States Courthouse, 655 East Cesar E. Chavez Blvd., San Antonio, Texas.

         IT IS FURTHER ORDERED that the Clerk of the Court shall send a

copy of this order to counsel for the defendant, the United States Attorney, the

United States Pretrial Services and the United States Probation Office. Counsel

for the defendant shall also notify the defendant of this schedule and advise the

defendant that he must be present for all court proceedings unless excused by the

Court.

   Signed this 9th day of February, 2021

                                           ______________________________
                                           ORLANDO L. GARCIA
                                           CHIEF U.S. DISTRICT JUDGE
